                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DI STRICT OF N ORTH CAROL INA
                                 WESTERN DIVISION
                                   No. 5: 18-cv-38 0-BO

LUIS FRANCISCO RAMOS ,                        )
                                              )
       Plaintiff,                             )
                                              )
V.                                            )                       ORDER
                                              )
DEFE SE COMMIS SARY                           )
AGENCY, et al. ,                              )
                                              )
       Defendants.                            )



       This matter is before the Court on the defendants' motion to dismi ss [DE 28] as well as

plaintiffs motion to compel di scovery [DE 22] and motion for entry of default [DE 20]. For the

reasons di scussed below, defendants' motion [DE 28 ] is GRANTED ; plaintiffs motions [DE 20,

22] are DENIED.

                                         BACKGROUND

       Plaintiff filed thi s prose action in June 2019 against the Defense Commissary Agency, the

Department of Defense, and three individual defendants. In his complaint, plaintiff asserts that he

was discriminated against based on hi s race, sex, and color. Plaintiff alleges two coworkers falsely

accused him of creating a hostil e work environment and spoke negatively about him to other

coworkers. This allegedl y led to a month-long investi gation where he was temporaril y removed

from the department in which he worked.

       Defend ants move for dismissal for a number of reasons, including plaintiffs failure to

exhaust his administrati ve remedies by fir st filing an Equal Employment Opportunity Commission

(" EEOC") charge and that the individual defendants are not appropriate parties to this action.
                                           DISCUSSION

       A plaintiff must exhaust his administrative remedies by filing a charge of discrimination

with the EEOC before filing suit under Title VII. Smith v. First Union Nat. Bank, 202 F.3d 234,

24 7 (4th Cir. 2000) . Although not jurisdictional in nature, this exhaustion requirement is a

mandatory processing rule. Fort Bend Cty. , Texas v. Davis, 139 S. Ct. 1843, 185 1 (2019). Here,

plaintiff did not file a charge of discrimination with the EEOC. Without an EEOC charge,

plaintiff has fa il ed to state a Title VII claim upon whi ch relief can be granted and his complaint

must be dismissed.

       Plaintiff moves for ( 1) entry of default against the defendants who did not file responsive

pleadings or motions withi n the appropriate time period and (2) an order compelling production

of documents. At this point, all of the defendants have appeared and joined in the motion to

dismiss. Plaintiff wo uld have been unable to reduce any defaults to judgment because he fai led to

exhaust his administrative remedies. This case must be dismi ssed, and plaintiffs motions denied.

                                           CONCLUSION

       For the above reasons, defendants ' motion to dismiss [DE 28] is GRANTED. Plaintiff's

complaint is DISMISSED WITH PREJUDICE. Plaintiff's motions [DE 20, 22] are DENIED . The

Clerk is DIRECTED to close the case.



SO ORDERED, this        ..J-   day of March, 2020.




                                               CHIEF UNITED ST ATES DSTRICT JUDGE




                                                   2
